Citation Nr: 1619790	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder with associated lumbar radiculopathy (sciatica) of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1975. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the record. 

At the Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration. 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

As discussed in the September 2015 remand, the Board observes that in his January 2011 claim, the Veteran requested service connection for his sciatic nerve that was injured during basic training while in service.  In this claim, he also mentioned his lower back and reported pain and numbness in his back and left lower extremity.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57   (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") As in the instant case, a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).  In light of Clemons and the other diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for hemorrhoids and anal fissures, as reflected on the first page of this decision.

The claim was remanded in September 2015 for further development.

As a final preliminary matter, the Board notes that this appeal was processes using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As mentioned in the prior September 2015 remand, the Veteran has reported injuring his back in service and experiencing back pain with left lower extremity pain since that time.  Service treatment records showed that in February 1972, an x-ray of the chest showed mild scoliosis mid to upper thoracic spine.  It does not appear that a further x-ray of the lumbar spine was completed.  In April 1972, the Veteran reported complaining of his left leg.  That same month, abrasions on the back were noted and he was put on limited duty for such.  In June 1972, there was a bump on the leg.  Although no abnormalities were noted on examination, in his report of medical history at discharge dated January 1975, the Veteran reported leg cramps.  Shortly after service in June 1976, the Veteran filed a claim asserting back and left leg pain. 

The Veteran was afforded VA examinations in November and December 2011 to determine the nature and etiology of his current back disability.  However, the November 2011 VA examiner failed to opine as to whether the Veteran's lumbar disorder was directly related to the incidents in service.  The December 2011 VA examiner failed to consider the incidents documented in the service treatment records.  Both VA examiners did not appear to consider the fact that shortly after service, the Veteran filed a claim for service connection reporting low back and left leg pain, which would appear to support his contentions of pertinent symptomatology since service.  Therefore, the Board remanded the claim in September 2015 to provide the Veteran with an adequate VA examination.    

The Veteran was afforded a VA examination in January 2016.  The January 2016 spine examination showed a diagnosis of mild scoliosis thoracic spine that was shown on x-ray in 1972.  The examiner opined that the back disorder was less likely incurred in or caused by service.  The examiner reasoned that the Veteran's military records were silent for complaint, evaluation, and diagnosis of a back condition.  A non-related back condition was found on x-ray as mild thoracic scoliosis.  The examiner stated that the Veteran's current lumbar degenerative disease and herniated disc were unrelated.  

The examiner did not consider in-service treatment in April 1972 for abrasions on the back that required the Veteran to be placed on limited duty until further notice for such.  Additionally, the examiner did not appear to consider whether or not the Veteran's in-service leg complaints were initial signs or symptoms of his currently diagnosed lumbar radiculopathy (sciatica) and/or a back problem.  Also, the examiner did not comment on the Veteran's reports of low back and left leg pain shortly after he was discharged from service.  The Board also finds it significant that despite the Veteran's reports of chronic low back pain and objective findings of lumbar radiculopathy, no recent imaging studies have been performed to determine the current lumbar spine diagnosis.  Finally, during his hearing and in the April 2016 Informal Hearing Presentation, the Veteran and his representative suggested that the Veteran's scoliosis was aggravated in service.  The Board notes here that while scoliosis may be congenital, it can also be caused or aggravated by certain diseases or events.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90 (1990) (stating service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

In cases where the Veteran seeks service connection for a possible congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303(c) (2015) (stating the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries.").  See also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Therefore, a VA medical opinion is necessary to also determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above and in light of the possibility of additional evidence being obtained, the Board finds that the Veteran should be afforded another VA examination with etiological opinion to address the Veteran's current low back disorder and associated radiculopathy of the left lower extremity.

Moreover, in a June 1976 initial claim for benefits, the Veteran indicated that he had been seen at the Orlando, Florida VA Outpatient Clinic for left leg pains that same month.  As a result in September 2015, the Board remanded the Veteran's claim, in part, to request treatment records dated from June 1976 from the Orlando VAOPC.  The Board directed the AOJ that all reasonable attempts should be made to obtain such records.  If any records could not be obtained after reasonable efforts have been made, the AOJ was directed to issue a formal determination indicating that such records do not exist or that further efforts to obtain such records would be futile, and document the findings in the claims file.  The AOJ was also directed to notify the Veteran of the attempts made, why further attempts would be futile, and that he was allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §  5103A(b)(2) and 38 C.F.R. § 3.159(e).  Although the record reflects that attempts were made to obtain the missing treatment records in October and November 2015, a November 2015 Report of General Information reveals that records from the time frame of June 1976 do not exist.  A December 2015 Release of Information noted communication indicating that there was no record found in the Orlando data base from 1976.  However, it does not appear that a formal determination was issued regarding the records.  Likewise, the Veteran was not notified of the attempts made, why further attempts would be futile, and allowed the opportunity to provide such records.  Therefore a remand is again required to ensure compliance with the terms of the September 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Furthermore, as the record reflects that the Veteran receives ongoing treatment from Lake Baldwin Community-Based Outpatient Clinic (CBOC) and the Orlando VA Medical Center (VAMC) treatment records dated since January 2014 may exist.  As such, any outstanding VA treatment records that should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records dated since January 2014 from VA facilities to include Lake Baldwin CBOC and the Orlando VAMC, or any other identified VA facility and associate those documents with the claims file.   

2.  Issue a formal determination that the June 1976 treatment records from June 1976 do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the prior attempts made to obtain such records and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his low back disorder with left lower extremity radiculopathy and his diagnosed scoliosis.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All necessary tests, including x-rays, should be performed.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should identify all currently diagnosed low back disorders. 

The examiner is requested to provide the following information:

a.  For each currently diagnosed low back disorder and associated radiculopathy of the left lower extremity, the examiner should opine, whether it is at least as likely as not (a 50 percent or greater probability) that each disorder is directly related to service to include documented complaints regarding his left leg and back.

b.  If not, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis is due to a congenital abnormality.

b.  If so, in this case, is it a congenital defect or congenital disease?

Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990).

c.  If the Veteran's scoliosis is a congenital "defect," was it at least as likely as not (a 50 percent or greater probability) subjected to a superimposed disease or injury during or related to active service.

d.  If the Veteran's scoliosis is a congenital "disease," is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.

e.  If the Veteran's scoliosis is not a congenital defect or disease, is it at least as likely as not (a 50 percent or greater probability) that the disorder had onset during or was caused by the Veteran's military service.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of severity of the back condition(s) (i.e., a baseline) before the onset of the aggravation.

 In rendering this opinion, the examiner should consider the service treatment records, post-service treatment records, the November and December 2011 and January 2016 VA examinations, and the lay statements of record and Board hearing testimony, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue, including the assertions in his June 1976 claim. 

A rationale for the opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on the merits based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




